Citation Nr: 0604694	
Decision Date: 02/17/06    Archive Date: 02/28/06	

DOCKET NO.  05-17 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.
















INTRODUCTION

The veteran served on active military duty from March 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  Specifically, in that decision, the RO, in 
pertinent part, denied the issue of entitlement to service 
connection for diabetes mellitus.  


FINDINGS OF FACT

1.  VA has provided all required notice and has obtained all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  

2.  The preponderance of the evidence is against a finding 
that the veteran had "service in the Republic of Vietnam" or 
that he had actual inservice exposure to Agent Orange.  

3.  Diabetes mellitus was not shown to be present during 
service or for many years thereafter and has not been shown 
to be in any way related to such service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Duty to Notify.

Upon receipt of a substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in August 2003 prior to the initial 
unfavorable adjudication of the claim in December 2003.  This 
letter, along with the December 2003 rating action, the March 
2005 statement of the case, and the June 2005 supplemental 
statement of the case, informed the veteran of the 
information and evidence required to substantiate his service 
connection claim.  The August 2003 letter also notified the 
veteran of his and VA's respective duties for obtaining 
evidence and asked him to submit evidence and/or information, 
which was in his possession and pertinent to the appeal, to 
VA.

Duty to Assist.

With regard to the duty to assist, the record contains the 
veteran's service medical records and VA treatment records.  
The veteran has been afforded the opportunity for a hearing 
on appeal but has declined.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has found nothing to suggest that 
there was any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  

Legal Criteria and Analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there was no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the disease as set forth in 
38 C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  The enumerated diseases 
include diabetes mellitus.

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
off shore or service in other locations if the conditions of 
service involve duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2005).

In the present case, service medical records are entirely 
negative with respect to any complaints or clinical findings 
of diabetes mellitus.  In fact, the first competent evidence 
of diabetes mellitus is dated in 1993, many years after the 
veteran's separation from service.  

Throughout the current appeal, the veteran has asserted that, 
during his active military duty, he was exposed to Agent 
Orange which, in turn caused him to develop diabetes 
mellitus.  Specifically, in the substantive appeal which was 
received at the RO in April 2005, the veteran asserted that 
his "ship was in a storm and some of the barrels on deck were 
turned over and damaged and leaked out[.]  I thought [it] was 
Agent Orange."  When careful consideration is given to the 
veteran's statement, it is apparent that the veteran himself 
is not exactly sure what type of substance those barrels 
contained.  Further, it cannot be confirmed that the barrels 
aboard his ship contained Agent Orange or that he was in fact 
exposed to such Agent Orange.

Importantly, available service personnel records do not 
reflect that the veteran had active service in the Republic 
of Vietnam.  The veteran was stationed aboard a United States 
Naval vessel in the offshore waters of Vietnam, but there is 
no official documentation of visitation or other duty in 
Vietnam.

The Board concludes, therefore, that the preponderance of the 
evidence is against the finding that the veteran served in 
Vietnam or that his United States Naval service involved duty 
or visitation to Vietnam.  Consequently, the veteran is not 
presumed to have been exposed to herbicides.

The Board acknowledges that the presumption is not the sole 
method for showing causation and that the veteran is not 
precluded from establishing service connection for diabetes 
mellitus as a result of Agent Orange exposure with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  However, as the Board has noted in this 
decision, there is no evidence that the veteran's diabetes 
mellitus manifested itself during service or within one year 
following discharge.  In fact, the veteran was not treated 
for diabetes until 1993, many years after his separation from 
active service.  

There is also no competent evidence associating the veteran's 
diabetes mellitus in any way with his service.  In this 
regard, the Board acknowledges that, in June 2004, a VA 
physician provided a diagnostic impression of probable Agent 
Orange syndrome.  However, as the Board has discussed in this 
decision, service personnel records do not confirm the 
veteran's actual presence in Vietnam.  Thus, there is no 
sufficient evidentiary basis to conclude that the veteran had 
actual inservice exposure to herbicides.  Clearly, therefore, 
the VA doctor's June 2004 opinion was based on statements 
made by the veteran himself and not on substantiated facts.  
Consequently, the VA physician's opinion has little probative 
value.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for service connection for 
diabetes mellitus and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


